Title: To James Madison from Gervasio Antonio de Posadas, 9 March 1814
From: Posadas, Gervasio Antonio de
To: Madison, James


        
          Most Excellent Sir,
          Buenos. Ayres. March 9th. 1814.
        
        Ever since Spanish America commenced its struggle for Independence, the Republick of the United States has manifested a decided inclination to favor its glorious efforts. The distance which separates us has perhaps deprived us of an immediate aid, which would have consummated our labours. But although left to ourselves, we have made every exertion that honour and patriotism demand, and notwithstanding the indefatigable efforts of our oppressors, this precious portion of the New World still retains its Liberty. About the time when our Independence was about to be consolidated, an extraordinary series of events deranged our plans. The powers of the North of Europe triumphant, and Spain freed from the invasion of the French, by the aid of Great-Britain, give our enemies a preponderance, which may be fatal to our affairs, if we are not supported in the struggle by the assistance of a powerful Nation. Although humanity and Justice are interested in the sacred Cause defended by Spanish America, yet four years experience have proved to this People, that the political principles of the European Powers were opposed to the Liberty of the Colonies. They found their aggrandizement on our degradation, and perhaps too, their apprehensions are not a little excited by the commercial preponderance which the United States would not fail to acquire by the establishment of Independent Sovereignties on the American Continent. Your Excellency has the good fortune to preside over the only Nation which breathes the Air of Freedom, whose philosophical sentiments are at once the object of our imitation and of our hopes. I am sensible that

the war in which you are now engaged will throw obstacles in the way of your wishes, but Your Excy. may be assured that a small aid if promptly afforded, would extricate us from our difficulties. To support their cause with Dignity and terminate it successfully, these Countries only need a supply of arms and ammunition. Resources will not be wanting to Your Excy. to enable us to procure them. The punctuality of this Governmt. in paying for the supplies furnished is well known, and Your Excy. may be assured that the Provinces of Rio de la Plata, grateful for such benefits, will eagerly embrace the opportunity of entering into a closer connexion with the United States, and forming a Treaty of Commerce highly advantageous to their interests. The great interest which the people of those States have manifested for the liberty and Independence of the Spanish Colonies assures me of the favorable issue of this intimation, and encourages me to hope that I may be honored with an early reply. God preserve you many Years!
        
          (Signed) Gervasio Antonio de Posadas
        
      